         Case 1:21-cr-00068-TNM Document 26 Filed 03/10/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) Criminal Case No: 1:21-CR-00068
                                           )
JENNY LOUISE CUDD, ET. AL.,                )
                                           )
                       Defendants.         )
__________________________________________)


                     JENNY CUDD’S MOTION TO SEVER DEFENDANT


       Ms. Cudd moves to sever her case from that of the co-defendant, Mr. Rosa.

       Ms. Cudd’s trial rights are prejudiced by the joinder of her case with Mr. Rosa. Therefore,

she invokes her right for relief under Rule 14(a) of the Federal Rules of Criminal Procedure,

seeking severance.

       Defendant hereby incorporates the points and authorities presented in the corresponding

Memorandum in Support of Jenny Cudd’s Motion to Sever Defendant.

       Mr. Rosa, through counsel, joins in this Motion to Sever.

       The Government opposes the parties’ Motion to Sever.




                                              PAGE 1 / 2
          Case 1:21-cr-00068-TNM Document 26 Filed 03/10/21 Page 2 of 2




                                              Respectfully submitted,

                                              By Counsel:

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Jenny L. Cudd
                                              MEDVIN LAW PLC
                                              916 Prince Street
                                              Alexandria, Virginia 22314
                                              Tel: 888.886.4127
                                              Email: contact@medvinlaw.com




                            CERTIFICATE OF SERVICE FOR CM/ECF

        I hereby certify that on March 10, 2021, I will electronically file the foregoing with the
Clerk of the Court for the United States District Court for the District of Columbia by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Defendant Jenny L. Cudd




                                               PAGE 2 / 2
